DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first bending line”, the “second bending line”, and “the first bending line is not in parallel to the second bending line” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 18 are objected to because of the following informalities:  The terms “a second part; and;” line 3 of claim 1 and “a second part, and;” lines 4 and 5 of claim 18 should be respectively recited as --a second part; and-- and --a second part, and--, so as to overcome the typographic error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 12 and 17, the antecedent basis for “when at least a part of the transmission periods of the first and the second driving signals is overlapped” has not been clearly set forth.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shih et al (US Pub. No. 2017/0115801 A1).
Regarding claim 1, Figs. 9 of Shih et al broadly discloses the flexible touch screen (i.e. the display screen) comprising: a flexible display (i.e. the flexible touch display panel 910) with a first bending line (i.e. the first bending line 112), wherein the first bending line (112) separates the flexible display into a first part (i.e. the left side of the first bending line 112 in the flexible touch display panel 910) and a second part (i.e. the right side of the first bending line 112 in the flexible touch display panel 910); and a first touch panel (i.e. the left part of the flexible touch display panel 910 from the first bending line 112) and a second touch panel (i.e. the right part of the flexible touch display panel 910 from the first bending line 112) disposed in different sides of the first bending line, wherein the first and the second touch panels attach to the flexible display, each of the first (i.e. the left part of the flexible touch display panel 910 from the first bending line 112) and the second touch panels (i.e. the right part of the flexible touch display panel 910 from the first bending line 112) comprises first electrodes (i.e. the touch transmission electrodes Tx1-Tx3) and second electrodes (i.e. the touch reception electrodes Rx1, RB, Rx2, RA and TA, RX3, TB, Rx4) which are connected with a touch sensitive processing apparatus (i.e. the touch circuit 920), the first and the second electrodes intersect each other.
Regarding claim 3, Figs. 15 of Shih et al broadly discloses that the flexible display (i.e. the flexible touch display panel 1010) has a second bending line (i.e. the second bending line 1012) which separates the second part of the flexible display into a third part (i.e. the display sub-region 1510 including the transmission electrode TA) and a fourth part (i.e. the display sub-region 1510 including the reception electrode RA), the flexible touch screen further comprises a third touch panel (i.e. the display sub-region 1510 of the flexible touch display panel 1010 including the transmission electrode TA) attaches to the flexible display, the second touch panel  (i.e. the display sub-region 1510 of the flexible touch display panel 1010 including the reception electrode RA) and the third touch panel are disposed at the third part and the fourth part, respectively, the third touch panel comprises the first electrodes and the second electrodes which are connected with the touch sensitive processing apparatus.
Regarding claim 7, Figs. 9 of Shih et al broadly discloses that the first and the second touch panels (i.e. the left and right part of the flexible touch display panel 910 from the first bending line 112)  have one or any combination of following features: a quantity of the first electrodes of the first touch panel equals to a quantity of the first electrodes of the second touch panel (i.e. the number of the touch transmission electrodes Tx1-Tx3 on the left and right part of the flexible touch display panel 910 from the first bending line 112 are the same); a quantity of the second electrodes of the first touch panel equals to a quantity of the second electrodes of the second touch panel (i.e. the number of the touch reception electrodes Rx1, RB, Rx2, RA on the left part of the flexible touch display panel 910 from the first bending line 112 and the number of the touch reception electrodes TA, RX3, TB, Rx4 on the right part of the flexible touch display panel 910 from the first bending line 112 are the same); intervals of the first electrodes of the first touch panel equal to intervals of the first electrodes of the second touch panel (i.e. the interval of the touch transmission electrodes Tx1-Tx3 on the left and right part of the flexible touch display panel 910 from the first bending line 112 are the same); intervals of the second electrodes of the first touch panel equal to intervals of the second electrodes of the second touch panel (i.e. the interval of the touch reception electrodes Rx1, RB, Rx2, RA on the left part of the flexible touch display panel 910 from the first bending line 112 and the interval of the touch reception electrodes TA, RX3, TB, Rx4 on the right part of the flexible touch display panel 910 from the first bending line 112 are the same); an area size of the first touch panel equals to an area size of the second touch panel (i.e. the area size of the left and right part of the flexible touch display panel 910 from the first bending line 112 are equal); and a shape of the first touch panel equals to a shape of the second touch panel (i.e. the shape of the left and right part of the flexible touch display panel 910 from the first bending line 112 are equal).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shih et al (US Pub. No. 2017/0115801 A1) in view of Wang et al (US Pub. No. 2017/0168643 A1).
Regarding claim 2, it is noted that the teaching of Shih et al does not specifically disclose that the first electrodes are disposed in a layer of first electrodes, the second electrodes are disposed in a layer of second electrodes, and the first electrodes intersect with the second electrodes there are elastic dielectric structures for preventing the first electrodes and the second electrodes being electrically coupled as required.  However, Fig. 4 of Wang et al broadly discloses that the first electrodes are disposed in a layer of first electrodes (i.e. the first electrodes arranged on the surface of the  first flexible substrate 41), the second electrodes are disposed in a layer of second electrodes (the second electrodes arranged on the surface of the second flexible substrate 42), and the first electrodes intersect with the second electrodes there are elastic dielectric structures for preventing the first electrodes and the second electrodes being electrically coupled (i.e. the display dielectric layer 43 arranged between the first and second electrodes; see [0045]).  Hence, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the flexible touch screen of Shih et al with the features of the first electrodes are disposed in a layer of first electrodes, the second electrodes are disposed in a layer of second electrodes, and the first electrodes intersect with the second electrodes there are elastic dielectric structures for preventing the first electrodes and the second electrodes being electrically coupled as taught by Wang et al as both Shih et al and Wang et al are directed to the flexible touch screen, so as to prevent the first electrodes and the second electrodes being electrically coupled.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shih et al (US Pub. No. 2017/0115801 A1) in view of Kwak et al (US Pub. No. 2014/0101560 A1).
Regarding claim 2, it is noted that the teaching of Shih et al does not specifically disclose that the first bending line is not in parallel to the second bending line as required.  However, Figs. 10A-10E of Kwak et al broadly discloses that the first bending line is not in parallel to the second bending line (i.e. the bending line bended by the left hand is not parallel of the bending line bended by the right hand).  Hence, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the flexible touch screen of Shih et al with the feature of the first bending line is not in parallel to the second bending line as taught by Kwak et al as both Shih et al and Kwak et al are directed to the flexible touch screen, so as to provide different bending shape of the flexible touch display.

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-11, 13-16 and 18 are allowed.
Claims 12 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record whether considered alone or in combination, fails to disclose the technical features of the claimed invention of the touch sensitive processing apparatus (as per claims 8-12), or the touch sensitive processing method (as per claims 13-17), or the electronic system (as per claim 18) as a whole, specifically, the flexible touch screen comprising a flexible display with a first bending line, and a first touch panel and a second touch panel disposed in different sides of the first bending line, the first bending line separates the flexible display into a first part and a second part, the first and the second touch panels attach to the flexible display, each of the first and the second touch panels comprises first electrodes and second electrodes, the first and the second electrodes intersect each other, wherein the touch sensitive processing apparatus comprising: an interconnection network module, configured to connect the first electrodes and the second electrodes of the first and the second touch panels; a driving circuit module, configured to transmit driving signals via the interconnection network module; a sensing circuit module, configured to sense the driving signals via the interconnection network module; and a processor module, configured to execute instructions stored in non-volatile memory to realize following steps: have the driving circuit module takes turns to one of the first electrodes of the first touch panel emit first driving signals; have the driving circuit module takes turns to one of the first electrodes of the second touch panel emit second driving signals; when the first driving signals being emitted in turns, have the sensing circuit module to sense the first driving signals via the second electrodes of the first touch panel to get multiple first one-dimension sensing information; when the second driving signals being emitted in turns, have the sensing circuit module to sense the second driving signals via the second electrodes of the second touch panel to get multiple second one-dimension sensing information; forming a first two-dimension sensing information by the multiple first one-dimension sensing information according to positions of the first electrodes emitting the first driving signals corresponding to the multiple first one-dimension sensing information; forming a second two-dimension sensing information by the multiple second one-dimension sensing information according to positions of the first electrodes emitting the second driving signals corresponding to the multiple second one-dimension sensing information; and according to the first and the second two-dimension sensing information, detecting an external conductive object corresponding to the first and the second touch panels, respectively (emphasis added).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McKinney et al (US Pub. No. 2011/0241998 A1) discloses the flexible portable communication device.
Joo (US Pub. No. 2013/0145311 A1) teaches the method and apparatus for controlling a display in a portable terminal.
Seo et al (US Pub. No. 2014/0028596 A1) discloses the flexible display apparatus and display method thereof.
Kwak et al (US Pub. No. 2014/0049464 A1) teaches the flexible display apparatus and controlling method thereof.
Song (US Pat. No. 8,666,455 B2) discloses the apparatus having a flexible display and method of controlling the same.
Chang et al (US Pub. No. 2014/0062951 A1) teaches the method and device for image segmentation.
Seo et al (US Pub. No. 2014/0078047 A1) discloses the flexible display apparatus and display method thereof.
Chang (US Pub. No. 2014/0104222 A1) teaches the device and method for detecting touch screen.
Chang et al (US Pub. No. 2015/0109250 A1) discloses the touch controller, touch system, and method for detecting a touch screen.
Jeong (US Pub. No. 2015/0116608 A1) teaches the display device and method for sensing a bending of the device.
Jung (US Pub. No. 2015/0153778 A1) discloses the flexible display apparatus and image display method of the same.
Kwak et al (US Pub. No. 2015/0220118 A1) teaches the flexible display device and method of controlling same.
Hwang (US Pat. No. 9,110,516 B2) discloses the flexible display device and method of transferring data between flexible interface device.
Jeong et al (US Pub. No. 2015/0378557 A1) teaches the foldable electronic apparatus and interfacing method thereof.
Chang (US Pat. No. 9,329,732 B2) discloses the device and method for detecting touch screen.
Chang et al (US Pub. No. 2016/0209963 A1) teaches the touch processor and method.
Gao et al (US Pub. No. 2017/0003793 A1) discloses the electronic device and information processing method.
Hei et al (US Pub. No. 2019/0042042 A1) teaches the flexible touch display panel and method and system for detecting folding angle of flexible touch display panel.
Zhao et al (US Pat. No. 11,176,878 B2) discloses the flexible display screen, bending detection method and device, display device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 



/JOE H CHENG/
Primary Examiner
Art Unit 2626